Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/893,052 filed on 06/04/2020.
Claims 1 – 39 have been examined and are pending in this application. This action is made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 and 10/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s arguments regarding restriction, see pages 1 - 3, filed on 09/28/2021 have been fully considered and are persuasive.  Therefore, the previous Restriction mailed on 07/29/2021 has been withdrawn and new ground rejection has been made. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted   The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 28 – 35 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I). However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable storage medium” would resolve this issue.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for coding a first set…”; " means for coding a second set….”; “means for storing….”; “means for predicting…”; “means for forming…”; “means for selecting…”; “means for generating…”; “means for inverse….”; “means for combining…”; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “coding a first set…” ; “coding a second set….”; “storing….”; “predicting…”; “forming…”; “ selecting…”; “generating…”; “inverse….”; “combining…”; without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The above "means for" terms coupled with their respective functional language do not infer any significant structures or mechanisms used to perform the cited functional language, and therefore are not recognized as structures.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 36 – 39 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph: 0027, As shown in FIG. 1, system 100 includes a source device 102 that provides encoded video data to be decoded and displayed by a destination device 116, in this example. In particular, source device 102 provides the video data to destination device 116 via a computer-readable medium 110. Source device 102 and destination device 116 may comprise any of a wide range of devices, including desktop computers, notebook (i.e., laptop) computers, tablet computers, set-top boxes, telephone handsets such smartphones, televisions, cameras, display devices, digital media players, video gaming consoles, video streaming device, or the like. In some cases, source device 102 and destination device 116 may be equipped for wireless communication, and thus may be referred to as wireless communication devices).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5 – 18, 20 – 29 and 31 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2019/0335208 A1) in view of Liu et al (WO 2020/185595 A1).

Regarding claim 1, Lim discloses: “a method of coding video data, the method comprising: 
coding a first set of motion information for a current block of video data, the current block being partitioned into a first partition and a second partition according to a non-rectangular partition mode [see para: 0030; FIGS. 3A and 3B are diagrams illustrating triangular block-split types. FIG. 3A illustrates splitting a square block into two triangles of the same size. FIG. 3B illustrates splitting a rectangular block into two triangles of the same size. The proposed triangle blocks will be useful when there is a diagonal edge in a rectangle, as in the example of FIG. 2(B). That is, triangular areas having similar textures may be respectively set as one block, and thus the encoding efficiency may be enhanced], the first set of motion information referring to a picture list and being associated with the first partition [see para: 0054; The encoder 550 encodes the quantized transform coefficients using a coding scheme such as CABAC to generate a bitstream. The encoder 550 encodes information such as a CTU size, a MinQTSize, a MaxBTSize, a MaxBTDepth, a MinBTSize, QT_split_flag, and BT_split_flag, which are associated with the block split, such that the video decoding apparatus splits the block in the same manner as in the video encoding apparatus]; 
after coding the first set of motion information, coding a second set of motion information for the current block, the second set of motion information referring to the picture list and being associated with the second partition [see para: 0036; a triangular split type of splitting a block of the node two triangles of the same size may be additionally used in BT split. In still other examples, a concavo-convex split type of splitting a given block into a concave block and a convex block may be used. The rectangular split type may be divided into a horizontal split type and a vertical split type according to the split directions. The triangular split type may be divided into a down-right split type and an up-right split type according to the split directions. The concavo-convex split type may be divided into four split types according to the split directions (i.e., the relative locations of the concave block and the convex block), as shown in FIG. 4]; 
in response to the first set of motion information and the second set of motion information both referring to the picture list, storing the second set of motion information for the current block [see para: 0058; The filter unit 580 deblock-filters the boundaries between the reconstructed blocks in order to remove blocking artifacts caused by block-by-block encoding/decoding and stores the blocks in the memory 590]; and 
Lim does not explicitly disclose: “predicting subsequent motion information of a subsequent block of the video data that neighbors the current block using the stored second set of motion information”.
However, Liu teaches: “predicting subsequent motion information of a subsequent block of the video data that neighbors the current block using the stored second set of motion information [see para: 0109; At a decoder, the merge index of the current block (810) can be received. A similar candidate list construction process, as described above, can be performed to generate a candidate list that is the same as the candidate list generated at the encoder side. After the candidate list is constructed, a merge candidate can be selected from the candidate list based on the received merge index without performing any further evaluations in some examples. Motion data of the selected merge candidate can be used for a subsequent motion-compensated prediction of the current block (810)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to predicting subsequent motion information of a subsequent block of the video data that neighbors the current block using the stored second set of motion information [Liu see para: 0109].

Regarding claim 2, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Lim discloses: “wherein storing the second motion vector comprises storing the second motion vector for all sub-blocks of the current block [see para: 0050; The inter predictor 524 searches for a block most similar to the current block in a reference picture encoded and decoded earlier than the current picture, and generates a prediction block for the current block using the searched block. Then, the inter predictor 524 generates a motion vector corresponding to a displacement between the current block in the current picture and the prediction block in the reference picture. Motion information including information about the reference picture used to predict the current block and information about the motion vector is encoded by the encoder 550 and transmitted to the video decoding apparatus].  

Regarding claim 5, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Lim discloses: “wherein predicting the subsequent motion information of the subsequent block comprises: 
forming a motion prediction candidate list for the subsequent block, comprising adding the second motion vector to the motion prediction candidate list [see para: 0050; The inter predictor 524 sets the motion vector and reference picture index of the current block to the motion vector and reference picture index which have been set for the selected merge candidate. The inter predictor 524 generates, as the prediction block, a block which is indicated by the set motion vector within a reference picture identified by the set reference picture index]; 
selecting the second motion vector from the motion prediction candidate list [see para: 0050; The inter predictor 524 searches for a block most similar to the current block in a reference picture encoded and decoded earlier than the current picture, and generates a prediction block for the current block using the searched block. Then, the inter predictor 524 generates a motion vector corresponding to a displacement between the current block in the current picture and the prediction block in the reference picture. Motion information including information about the reference picture used to predict the current block and information about the motion vector is encoded by the encoder 550 and transmitted to the video decoding apparatus]; and 
predicting the subsequent motion information of the subsequent block using the second motion vector [see para: 0075; The filter unit 860 deblock-filters the boundaries between the reconstructed blocks in order to remove blocking artifacts caused by block-by-block decoding and stores the deblock-filtered blocks in the memory 870. When all the blocks in one picture are reconstructed, the reconstructed picture is used as a reference picture for inter prediction of blocks in a subsequent picture to be decoded].  

Regarding claim 6, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Lim discloses: “wherein the current block forms part of a uni-directional inter-prediction slice (P-slice), the method further comprising disabling a blending operation for the current block [see para: 0073; The inter predictor 844 determines the motion information about the current block using the syntax elements for the inter mode extracted by the decoder 810, and predicts the current block using the determined motion information. In the case of the merge mode, the inter predictor 844 constructs a merge list by selecting a predetermined number of merge candidates from the neighboring blocks for the current block, and selects a merge candidate indicated by the merge index information among the candidates included in the merge list. The inter predictor 844 sets the motion vector and reference picture index of the current block to the motion vector and reference picture index which have been set for the selected merge candidate. The inter predictor 844 generates, as the prediction block of the current block, a block which is indicated by the set motion vector within a reference picture identified by the set reference picture index. In the case of the AMVP mode, the inter predictor 844 determines the motion vector predictor using the information on the motion vector predictor extracted by the decoder 810, and determines the motion vector of the current block by adding the motion vector predictor and the motion vector difference. The inter predictor 844 generates, as the prediction block of the current block, a block which is indicated by the determined motion vector of the current block within a reference picture identified by the reference picture index that the decoder 810 extracts].  

Regarding claim 7, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “wherein the first partition comprises a first triangle partition, the second partition comprises a second triangle partition, and the non- rectangular partition mode comprises triangle partition mode (TPM)”.
However, Liu teaches: “wherein the first partition comprises a first triangle partition, the second partition comprises a second triangle partition, and the non- rectangular partition mode comprises triangle partition mode (TPM) [see Fig. 13 para: 0134; In some embodiments, when a CU-level flag indicates that a current CU is coded using the TPM, an index, referred to as triangle partition index, is further signaled. For example, the triangle partition index can have a value in a range of [0, 39] Using this triangle partition index, the direction of the triangle partition (diagonal or anti-diagonal), as well as the motion information for each of the partitions (e.g., merge indices (or referred to as TPM indices) to the respective uni-prediction candidate list) can be obtained through a lookup table at the decoder side. After predicting each of the triangular prediction unit based on the obtained motion information, in an embodiment, the sample values along the diagonal or anti-diagonal edge of the current CU are adjusted by performing a blending process with adaptive weights. As a result of the blending process, a prediction signal for the whole CU can be obtained. Subsequently, a transform and quantization process can be applied to the whole CU in a way similar to other prediction modes. Finally, a motion field of a CU predicted using the triangle partition mode can be created, for example, by storing motion information in a set of 4x4 units partitioned from the CU. The motion field can be used, for example, in a subsequent motion vector prediction process to construct a merge candidate list].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to provide a first triangle partition, the second partition comprises a second triangle partition, and the non-rectangular partition mode [Liu see para: 0134 and Fig. 13].

Regarding claim 8, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “further comprising generating a prediction block for the current block using the first set of motion information and the second set of motion information and without performing a blending operation between the first partition and the second partition”.
However, Liu teaches: “further comprising generating a prediction block for the current block using the first set of motion information and the second set of motion information and without performing a blending operation between the first partition and the second partition [see para: 0142 – 0143; [0142] 3.3 Adaptive Blending along the Triangular Partition Edge [0143] In an embodiment, after predicting each triangular prediction unit using respective motion information, a blending process is applied to the two prediction signals of the two triangular prediction units to derive samples around the diagonal or anti-diagonal edge. The blending process adaptively chooses between two groups of weighting factors depending on the motion vector difference between the two triangular prediction units. In an embodiment, the two weighting factor groups are as follows: (1) 1st weighting factor group: {7/8, 6/8, 4/8, 2/8, 1/8} for samples of a luma component and {7/8, 4/8, 1/8} for samples of chroma component; and (2) 2nd weighting factor group: {7/8, 6/8, 5/8, 4/8, 3/8, 2/8, 1/8} for samples of a luma component and {6/8, 4/8, 2/8} for samples of a chroma component. The second weighting factor group has more luma weighting factors and blends more luma samples along the partition edge].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to generating a prediction block for the current block using the first set of motion information and the second set of motion information and without performing a blending operation between the first partition and the second partition [Liu see para: 0142 - 0143].

Regarding claim 9, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “wherein generating the prediction block comprises: 
resetting blending weights larger than 4/8 equal to 8x8; 
resetting blending weights smaller than 4/8 equal to 0x8; and 
combining the first partition and the second partition using the reset blending weights”.
However, Liu teaches: “wherein generating the prediction block comprises: 
resetting blending weights larger than 4/8 equal to 8x8 [see para: 0143]; 
resetting blending weights smaller than 4/8 equal to 0x8 [see para: 0143]; and 
combining the first partition and the second partition using the reset blending weights [see para: 0123; The table can be reset (emptied) when a new CTU row is encountered in one example. Whenever there is a nonsubblock inter-coded CU, the associated motion information can be added to a last entry of the table as a new HMVP candidate in an embodiment].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to resetting blending weights larger than 4/8 equal to 8x8, resetting blending weights smaller than 4/8 equal to 0x8 and combining the first partition and the second partition using the reset blending weights [Liu see para: 0123; 0143].

Regarding claim 10, Lim and Liu disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 8/8”.
However, Liu teaches: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 8/8 [see para: 0143].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to reset blending weights that are equal to 4/8 to instead be equal to 8/8 [Liu see para: 0143].

Regarding claim 11, Lim and Liu disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 0/8”.
However, Liu teaches: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 0/8 [see para: 0143].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to resetting blending weights that are equal to 4/8 to instead be equal to 0/8 [Liu see para: 0143].

Regarding claim 12, Lim and Liu disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 0/8 or 8/8 according to a split direction for the current block”.
However, Liu teaches: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 0/8 or 8/8 according to a split direction for the current block [see para: 0145; FIG. 16 shows an example of a CU applying the first weighting factor group. As shown, a first coding block (1601) includes luma samples, and a second coding block (1602) includes chroma samples. A set of pixels along a diagonal edge in the coding block (1601) or (1602) are labeled with the numbers 1, 2, 4, 6, and 7 corresponding to the weighting factors 7/8, 6/8, 4/8, 2/8, and 1/8, respectively. For example, for a pixel labelled with the number of 2, a sample value of the pixel after a blending operation can be obtained according to: the blended sample value = 2/8 x PI + 6/8 x P2, where PI and P2 represent sample values at the respective pixel but belong to predictions of a first triangular prediction unit and a second triangular prediction unit, respectively].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to resetting blending weights that are equal to 4/8 to instead be equal to 0/8 or 8/8 according to a split direction for the current block [Liu see para: 0145].

Regarding claim 13, Lim and Liu disclose all the limitation of claim 8 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Lim discloses: “wherein generating the prediction block comprises generating the prediction block using regular inter-prediction, the method further comprising skipping context-adaptive binary arithmetic coding (CABAC) of bits representing fractional-precision motion vector difference (MVD) values for adaptive motion vector resolution (AMVR) syntax elements [see para: 0145; The encoder 550 encodes the quantized transform coefficients using a coding scheme such as CABAC to generate a bitstream. The encoder 550 encodes information such as a CTU size, a MinQTSize, a MaxBTSize, a MaxBTDepth, a MinBTSize, QT_split_flag, and BT_split_flag, which are associated with the block split, such that the video decoding apparatus splits the block in the same manner as in the video encoding apparatus].  

Regarding claim 14, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “wherein generating the prediction block comprises generating the prediction block using affine prediction mode, the method further comprising skipping context-adaptive binary arithmetic coding (CABAC) of bits representing fractional-precision motion vector difference (MVD) values for adaptive motion vector resolution (AMVR) syntax elements”.
However, Liu teaches: “wherein generating the prediction block comprises generating the prediction block using affine prediction mode, the method further comprising skipping context-adaptive binary arithmetic coding (CABAC) of bits representing fractional-precision motion vector difference (MVD) values for adaptive motion vector resolution (AMVR) syntax elements [see para: 0159; For example, in an embodiment, the merge mode that provides a basis for limiting the maximum allowed number of TPM candidates can include the following types of merge candidates: (i) Spatial motion vector predictor (MVP) from spatial neighbor coding units (CUs); (ii) Temporal MVP from collocated CUs; (iii) History- based MVP from a history buffer; or (iv) Pairwise average MVP, and may not include affine based merge candidates or sub-block based merge candidates].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to generating the prediction block comprises generating the prediction block using affine prediction mode, and skipping context-adaptive binary arithmetic coding (CABAC) of bits representing fractional-precision motion vector difference (MVD) values for adaptive motion vector resolution (AMVR) syntax elements [Liu see para: 0159].

Regarding claim 15, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “further comprising: generating a prediction block for the current block using the first set of motion information and the second set of motion information; 
inverse quantizing and inverse transforming a quantized transform block to generate a residual block for the current block; and 
combining samples of the residual block with samples of the prediction block to decode the current block”.
However, Liu teaches: “further comprising: generating a prediction block for the current block using the first set of motion information and the second set of motion information [see para: 0133; When the TPM is used, in some embodiments, a CU is split evenly into two triangle-shaped partitions, using either the diagonal split or the anti-diagonal split as shown in FIG. 13. In FIG. 13, a first CU (1310) is split from a top-left comer to a bottom-right comer resulting in two triangular prediction units, PU1 and PU2. A second CU (1320) is split from a top-right comer to a bottom-left comer resulting in two triangular prediction units, PU1 and PU2. Each triangular prediction unit PU1 or PU2 in the CU (1310) or CU (1320) is inter-predicted using its own motion information. In some embodiments, only uni-prediction is allowed for each triangular prediction unit. Accordingly, each triangular prediction unit has one motion vector and one reference picture index. The uni-prediction motion constraint can be applied to ensure that, similar to a conventional bi-prediction method, not more than two motion compensated predictions are performed for each CU. In this way, processing complexity can be reduced. The uni-prediction motion information for each triangular prediction unit can be derived from a uniprediction merge candidate list. In some other embodiments, bi-prediction is allowed for each triangular prediction unit. Accordingly, the bi-prediction motion information for each triangular prediction unit can be derived from a bi-prediction merge candidate list]; 
inverse quantizing and inverse transforming a quantized transform block to generate a residual block for the current block [see para: 0046; A first unit is the scaler / inverse transform unit (451). The scaler / inverse transform unit (451) receives a quantized transform coefficient as well as control information, including which transform to use, block size, quantization factor, quantization scaling matrices, etc. as symbol(s) (421) from the parser (420). The scaler / inverse transform unit (451) can output blocks comprising sample values, that can be input into aggregator (455). And see para: 0091; The residue decoder (773) is configured to perform inverse quantization to extract de-quantized transform coefficients, and process the de-quantized transform coefficients to convert the residual from the frequency domain to the spatial domain. The residue decoder (773) may also require certain control information (to include the Quantizer Parameter (QP)), and that information may be provided by the entropy decoder (771) (data path not depicted as this may be low volume control information only)]; and 
combining samples of the residual block with samples of the prediction block to decode the current block [see para: 0075; In some embodiments, a bi-prediction technique can be used in the inter-picture prediction. According to the bi-prediction technique, two reference pictures, such as a first reference picture and a second reference picture that are both prior in decoding order to the current picture in the video (but may be in the past and future, respectively, in display order) are used. A block in the current picture can be coded by a first motion vector that points to a first reference block in the first reference picture, and a second motion vector that points to a second reference block in the second reference picture. The block can be predicted by a combination of the first reference block and the second reference block].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to generating a prediction block for the current block using the first set of motion information and the second set of motion information and inverse quantizing and inverse transforming a quantized transform block to generate a residual block for the current block; and combining samples of the residual block with samples of the prediction block to decode the current block [Liu see para: 0046; 0133; 0075].

Regarding claim 16, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “further comprising: 
generating a prediction block for the current block using the first set of motion information and the second set of motion information; 
subtracting samples of the prediction block from samples of the current block to generate a residual block for the current block; and 
transforming and quantizing the residual block to encode the current block”
However, Liu teaches: “further comprising: 
generating a prediction block for the current block using the first set of motion information and the second set of motion information [see para: 0133];
subtracting samples of the prediction block from samples of the current block to generate a residual block for the current block [see para: 0164; In an embodiment, max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, MaxNumTriangleMergeCand can be determined according to: MaxNumTriangleMergeCand = MaxNumMergeCand - max_num_merge_cand_minus_max_num_triangle_cand]; and 
transforming and quantizing the residual block to encode the current block [see para: 0084; The residue calculator (623) is configured to calculate a difference (residue data) between the received block and prediction results selected from the intra encoder (622) or the inter encoder (630). The residue encoder (624) is configured to operate based on the residue data to encode the residue data to generate the transform coefficients. In an example, the residue encoder (624) is configured to convert the residue data in the frequency domain, and generate the transform coefficients. The transform coefficients are then subject to quantization processing to obtain quantized transform coefficients. In various embodiments, the video encoder (603) also includes a residue decoder (628). The residue decoder (628) is configured to perform inverse- transform, and generate the decoded residue data. The decoded residue data can be suitably used by the intra encoder (622) and the inter encoder (630). For example, the inter encoder (630) can generate decoded blocks based on the decoded residue data and inter prediction information, and the intra encoder (622) can generate decoded blocks based on the decoded residue data and the intra prediction information. The decoded blocks are suitably processed to generate decoded pictures and the decoded pictures can be buffered in a memory circuit (not shown) and used as reference pictures in some examples].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to generating a prediction block for the current block using the first set of motion information and the second set of motion information and subtracting samples of the prediction block from samples of the current block to generate a residual block for the current block and transforming and quantizing the residual block to encode the current block [Liu see para: 0164; 0084; 0133].

Regarding claim 17, 28 and 36, claim 17, 28 and 36 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 18 and 29, claim 18 and 29 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 20, 31 and 37, claim 20, 31 and 37 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 16.

Regarding claim 22 and 33, claim 22 and 33 is rejected under the same art and evidentiary limitations as determined for the method of claim 8.

Regarding claim 23, 32, 34 and 38, claim 23, 32, 34 and 3 is rejected under the same art and evidentiary limitations as determined for the method of claim 15.

Regarding claim 24, 35 and 39, claim 24, 35 and 39 is rejected under the same art and evidentiary limitations as determined for the method of claim 16.

Regarding claim 25, Lim and Liu disclose all the limitation of claim 17 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “further comprising a display configured to display decoded video data”.
However, Liu teaches: “further comprising a display configured to display decoded video data [see para: 0035; Each terminal device of the terminal devices (230) and (240) also may receive the coded video data transmitted by the other terminal device of the terminal devices (230) and (240), and may decode the coded video data to recover the video pictures and may display video pictures at an accessible display device according to the recovered video data].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to combine with a display to display decoded video data [Liu see para: 0035].

Regarding claim 26, Lim and Liu disclose all the limitation of claim 17 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box”.
However, Liu teaches: “wherein the device comprises one or more of a camera,
a computer, a mobile device, a broadcast receiver device, or a set-top box [see para: 0056; In a videoconferencing system, the video source (501) may be a camera that captures local image information as a video sequence].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to combine with a device at least one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box [Liu see para: 0056].

Regarding claim 27, Lim and Liu disclose all the limitation of claim 17 and are analyzed as previously discussed with respect to that claim.
Lim does not explicitly disclose: “wherein the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device”.
However, Liu teaches: “wherein the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device [see para: 0020; Reference to a computer- readable media can encompass a circuit (such as an integrated circuit (IC)) storing software for execution, a circuit embodying logic for execution, or both, where appropriate. The present disclosure encompasses any suitable combination of hardware and software].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Liu as above, in order to combine with at least one of an integrated circuit; a microprocessor; or a wireless communication device [Liu see para: 0020].

Claim 3, 4, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2019/0335208 A1) in view of Liu et al (WO 2020/185595 A1) and further in view of Benjamin et al (“Versatile Vidoe Coding (Draft 5), Joint Video Experts Team (JVET) 14th Meeting Geneva CH, 19 – 27 March, 2019, cited in the IDS).

Regarding claim 3, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim and Li does not explicitly disclose: “further comprising determining that a size of the current block satisfies a threshold, wherein storing the second motion vector comprises storing the second motion vector in response to determining that the size of the current block satisfies the threshold”.
However, Benjamin teaches: “further comprising determining that a size of the current block satisfies a threshold, wherein storing the second motion vector comprises storing the second motion vector in response to determining that the size of the current block satisfies the threshold [see page: 34; if ( sps _ ladf_ enabled_ flag ) { sps num ladf intervals minns2 uf2) sps _ ladf _lmwst _ interval_ qp offset se(v) for( i ~ O; i < sps nun1 ladf intervals rninus2 + 1: i-+-+ ) { sps_ladf_qp_offset[ i] se(v) sps ladf delta threshold minu,1[ i] ue{v)}, sps _ladf _enabled_ flag equal to l, specifies that sps ,mm ladf_ intervals minus2, sps _ladf _] owest_interval qp offset, sps ladf_ qp _ offset[ i ], and sps_ladf_ delta_ threshold_ minusl[ i] are pres<0nt in the SPS].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Liu as above, to further incorporate the teachings of Benjamin to determine a size of the current block satisfies a threshold wherein storing the second motion vector comprises storing the second motion vector in response to determining that the size of the current block satisfies the threshold [Benjamin page: 34].

Regarding claim 4, Lim and Liu disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Lim and Li does not explicitly disclose: “wherein the threshold comprises 4xN or Nx4, N being a positive integer value”.
However, Benjamin teaches: “wherein the threshold comprises 4xN or Nx4, N being a positive integer value [see page: 103; amvr _precision_ tlag[ xO ][ yO ] equal to O specifies that the resolution ofthe motion vector difference is one integer lw:mi sample ifinter_affine_tlag[ xO ][ yO] is equal to 0, and lil6 ofa luma s.unple otherwise. amvr_p1,ecision_tlag[ xO ][ yO] equal to l specifies that the resolution of the motion vector difference is four luma samples if inter_ affine _i1ag[ xO ][ yO ] is equal to 0, and one integer luma sample otherwise. The an-ay indices xO, y{) specify the location ( xO, yO ) of the top-left luma sample of the considered coding block relative to the top-left luma sample of the picture].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Liu as above, to further incorporate the teachings of Benjamin to have threshold values that are positive integer number [Benjamin page: 103].

Regarding claim 19 and 30, claim 19 and 30 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pang et al (US 2015/0271515 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486